Case 1:20-cv-02754-MEH Document 23 Filed 08/23/21 USDC Colorado Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-02754-MEH

TAVORRIS GARRETT,

       Plaintiff,

v.

FINANCIAL BUSINESS AND CONSUMER SOLUTIONS, INC.,

      Defendant.
_____________________________________________________________________________

                                   ORDER
_____________________________________________________________________________

Michael E. Hegarty, United States Magistrate Judge.

       Plaintiff owes a creditor, Capital One N.A., for an outstanding balance on a department

store credit card. ECF 1 at ¶¶ 21–24. Capital One N.A. hired Defendant to collect the debt from

Plaintiff. Id. at ¶ 25. Plaintiff argues that the debt collection letter that Defendant sent him

violates the Fair Debt Collection Practices Act (“FDCPA”) in two respects. First, it constitutes a

false and misleading representation in the collection of a debt, in violation of 15 U.S.C. §

1692e(10). Second, it overshadows and contradicts the required § 1692g disclosure. Before the

Court is Defendant’s Motion for Summary Judgment. ECF 18. The Motion is ripe for review,

and the Court finds that oral argument will not materially assist in its adjudication. For the

reasons that follow, the Motion is granted.

                              UNDISPUTED MATERIAL FACTS

       1.      The debt collection letter is dated May 5, 2020. ECF 1-1.

       2.      The first page of the letter states:
Case 1:20-cv-02754-MEH Document 23 Filed 08/23/21 USDC Colorado Page 2 of 12




       Your account has been referred to this office for collection.

       We are requesting payment in full on the account referenced above.

       If you are unable to pay in full, contact our office to speak to one of our agents as
       we may have other payment options that are available to you.

       CALLING FOR FURTHER INFORMATION OR MAKING A PAYMENT IS
       NOT A SUBSTITUTE FOR DISPUTING THE DEBT.

       Id.

       3.      At the bottom of the first page, the letter says to “SEE PAGE 2 FOR

IMPORTANT DISCLOSURES.” Id. In other words, the letter instructed Plaintiff to turn the

letter over for additional information. The second page contains the required Section 1692g

disclosures, informing Plaintiff that:

       Unless you notify this office within 30 days after receiving this notice that you
       dispute the validity of this debt or any portion thereof, this office will assume this
       debt is valid. If you notify this office in writing within 30 days from receiving this
       notice, that the debt or any portion thereof is disputed, this office will obtain
       verification of the debt or obtain a copy of a judgment and mail you a copy of
       such judgment or verification. If you request this office in writing within 30 days
       after receiving this notice, this office will provide you the name and address of the
       original creditor, if different from the current creditor.

       Id.

       4.      Plaintiff submits no evidence that he disputed the debt (ECF 18 at 3, n.2), and he

admits that he did not do so (ECF 21 at 4, ¶ 4).

       5.      Plaintiff did not request in writing verification of the debt.

       6.      He did not request in writing the name and address of the original creditor.

       7.      He does not deny owing the debt.

       8.      Plaintiff filed this lawsuit on September 11, 2020. ECF 1.




                                                   2
Case 1:20-cv-02754-MEH Document 23 Filed 08/23/21 USDC Colorado Page 3 of 12




                                            ANALYSIS

       Defendant seeks summary judgment on the basis of two legal arguments. It contends that

Plaintiff lacks standing to sue it, but even if subject matter jurisdiction exists, Defendant furthers

that he has insufficient evidence to prove a FDCPA violation to prevail on the merits.

I.     Article III Standing

       Defendant says Plaintiff lacks Article III standing because he pleads insufficient injury.

ECF 18 at 8. In response, Plaintiff asserts that (1) he did suffer a tangible harm constituting

injury-in-fact and (2) the Section 1692e and 1692e(10) violations constitute de facto injury of

substantive rights. ECF 21 at 5. The Court disagrees that he incurred a tangible harm, but even

so, FDCPA confers substantive rights from which injury could arise.

       One way for Plaintiff to establish Article III standing is to allege (1) he suffered an

injury-in-fact, (2) the injury was fairly traceable to Defendant’s conduct, and (3) a favorable

decision from this Court would redress the injury. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547

(2016). An injury qualifies for standing if Plaintiff can demonstrate (1) an invasion of a legally

protected interest that is (2) concrete and particularized and (3) actual or imminent, not

conjectural or hypothetical. Id. at 1548. Statutory provisions may not substitute for injury. “It is

settled that Congress cannot erase Article III's standing requirements by statutorily granting the

right to sue to a plaintiff who would not otherwise have standing.” Id. at 1547-48. Plaintiff still

must meet the elements required to establish an injury-in-fact. However, statutory rights may

“elevat[e] to the status of legally cognizable injuries concrete, de facto injuries that were

previously inadequate in law.” Id. at 1548 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555,

578 (1992)).




                                                  3
Case 1:20-cv-02754-MEH Document 23 Filed 08/23/21 USDC Colorado Page 4 of 12




       For an injury to be concrete, it must actually exist, rather than be abstract. Id. However,

an injury does not have to be tangible to be concrete; intangible injuries may still suffice for

Article III purposes. Id. Whether an intangible injury is sufficiently concrete turns on two

factors. First, due deference should be given to congressional intent because Congress is “well

positioned to identify intangible harms that meet minimum Article III requirements.” Id. Second,

a court considers whether the right has historical footing in common-law and “whether an

alleged intangible harm has a close relationship to a harm that has traditionally been regarded as

providing a basis for a lawsuit.” Id.

       A.        Plaintiff’s Injury Does Not Rise to the Level of Tangible Harm.

       Plaintiff argues that he did suffer a tangible harm, the primary form of injury-in-fact.

Certain injuries readily and easily satisfy Article III standing, “[t]he most obvious [of which] are

traditional tangible harms, such as physical harms and monetary harms.” TransUnion LLC v.

Ramirez, 141 S. Ct. 2190, 2204 (2021). Tangible injuries are the most concrete; they are easily

demonstrable and identifiable. Plaintiff argues the violation “caused him not to pay the debt,”

which constitutes a tangible harm. ECF 21 at 7. Nowhere does Plaintiff direct the Court to a

material loss such as a fee, increased interest rate, or any quantifiable monetary damages. He

does not explain how his position has changed. He owes the same debt that existed before he

received the letter. Therefore, the Court does not find Plaintiff’s injuries rise to the level of a

tangible harm.

       Plaintiff also alleges he “lost out on the ability to make payments, therefore reducing

[his] debt and the imposition of future interest, needlessly incurred the risk of further collecting

fees and interest, and lost out on the ability to negotiate a separate payment plan offered in the

Letter.” Id. at 6. The Supreme Court defines “concrete” by the usual meaning of the term with its




                                                 4
Case 1:20-cv-02754-MEH Document 23 Filed 08/23/21 USDC Colorado Page 5 of 12




emphasis on “real” rather than “abstract” qualities. Spokeo, 136 S. Ct. at 1548. Without statutory

elevation, they are insufficiently concrete to establish injury. Plaintiff’s risks of harm are too

abstract and speculative to qualify as an injury under the traditional standard of Article III.

       B.      Sections 1692e and 1692g Confer Substantive Rights.

       Having determined Plaintiff incurred no tangible harm, the Court addresses whether the

statute provides a substantive right as an alternative. Id. at 1549. The standard of injury set in

Spokeo regarded only procedural rights. Id.; see also Summers v. Earth Island Inst., 555 U.S.

488, 496 (2009) (“[D]eprivation of a procedural right without some concrete interest that is

affected by the deprivation—a procedural right in vacuo—is insufficient to create Article III

standing.”). However, violations of substantive rights, by their very nature, present a material

risk of harm and establish de facto injury. Zuniga v. TrueAccord, No. CV 18-683 KG/KRS, 2020

WL 2840318, at *5 (D.N.M. June 1, 2020). Therefore, the Court must discern whether the rights

granted under Sections 1692e or 1692g, respectively, are procedural or substantive in nature. In

neither instance has the Tenth Circuit spoken dispositively on the issue.

       Turning to Section 1692e, the great majority of federal courts have answered the question

in the affirmative. Id. District courts in the Tenth Circuit consistently have held that Section

1692e creates a substantive right. Cooper v. Stephen Bruce & Assocs., No. CIV-18-487-R, 2019

WL 97826, at *4 (W.D. Okla. Jan. 3, 2019); Irvine v. I.C. Sys., Inc., 198 F. Supp. 3d 1232, 1236

(D. Colo. 2016). Section 1692e’s purpose is “to eliminate abusive debt collection practices by

debt collectors . . . and to promote consistent State action to protect consumers against debt

collection abuses.” 15 U.S.C. § 1692(e). Tenth Circuit district courts have construed this to be a

substantive right “ensuring [consumers] are free from abusive debt collection practices” and

receive “truthful and fair disclosures.” Rodriguez v. Cascade Collections LLC, — F. Supp. 2d —,




                                                  5
Case 1:20-cv-02754-MEH Document 23 Filed 08/23/21 USDC Colorado Page 6 of 12




2021 WL 1222147, at *4 (D. Utah Mar. 31, 2021); Zuniga, 2020 WL 2840318 at *6. Other

Circuits agree. St. Pierre v. Retrieval-Masters Creditors Bureau, 898 F.3d 351, 357-58 (3rd Cir.

2018); Macy v. GC Servs. Ltd. P’ship, 897 F.3d 747, 757 (6th Cir. 2018); Cohen v. Rosicki,

Rosicki & Assocs., P.C., 897 F.3d 75, 81 (2nd Cir. 2018); Church v. Accretive Health, Inc., 654

F. App’x 990, 994-95, n.2 (11th Cir. 2016). But see Larkin v. Fin. Sys. of Green Bay, Inc., 982

F.3d 1060, 1064 (7th Cir. 2020) (holding that a plaintiff must show how the statutory violations

caused concrete injury in some way).

       Following the weight of Tenth Circuit district court opinion, the Court finds that Plaintiff

has standing to bring a Section 1692e violation claim. The same result cannot be reached with

respect to the Section 1692g violation, which is considered procedural in nature. Rodriguez, 2021

WL 1222147 at *8; Cooper, 2019 WL 97826 at *10 (W.D. Okla. Jan. 3, 2019). Therefore,

Plaintiff lacks standing for his Section 1692g claim.

II.    FDCPA

       At issue are Sections 1692e and 1692g of the FDCPA, which prohibit “any false,

deceptive, or misleading representation or means in connection with the collection of any debt,”

and any communications which may overshadow or be inconsistent with the disclosure of the

consumer’s rights, respectively. 15 U.S.C. §§ 1692e and 1692g. Subsection 1692e(10) makes the

“use of any false representation or deceptive means to collect or attempt to collect any debt”

unlawful. Subsection 1692g(b) provides consumers the right to dispute the validity of a debt

within thirty days of receiving notice before it is presumed valid.

       Plaintiff claims that Defendant violated both provisions. First, Plaintiff claims the

statement, “CALLING FOR FURTHER INFORMATION OR MAKING A PAYMENT IS NOT

A SUBSTITUTE FOR DISPUTING THE DEBT,” (the disputed “Language” in this lawsuit), is




                                                 6
Case 1:20-cv-02754-MEH Document 23 Filed 08/23/21 USDC Colorado Page 7 of 12




false or misleading under Section 1682e. It implies that disputing a debt is mandatory, rather

than optional, he argues. Second, Plaintiff claims that the Language overshadowed the required

disclosure on the second page of the letter, and inconsistently suggested that disputing the debt

was mutually exclusive to making a payment, in violation of Section 1692g.

       Disclosures are evaluated under the “least sophisticated consumer” test. Deporter v.

Credit Bureau of Carbon Cty., No. 14-cv-00882, 2015 WL 1932336, at *3 (D. Colo. April 28,

2015) (“The Tenth Circuit has not expressly adopted this standard, but it has, in an unpublished

opinion, ‘applied an objective standard, measured by how the least sophisticated consumer

would interpret the notice received from the debt collector’”) (citing Ferree v. Marianos, 129

F.3d 130 (10th Cir. 1997)). The Tenth Circuit also utilized the least sophisticated consumer test

in Fouts v. Express Recovery Servs., 602 F. App’x 417, 421 (10th Cir. 2015).

       A debt collection letter is considered by how the least sophisticated consumer would read

it. Such a consumer “can be presumed to possess a rudimentary amount of information about the

world and a willingness to read a collection notice with some care.” Ferree, 129 F.3d at 1 (citing

Clomon v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993)). “The least sophisticated consumer

standard ensures protection to all consumers, even the naïve and trusting, against deceptive debt

collection practices, and . . . protects debt collectors against liability for bizarre or idiosyncratic

interpretations of collections notices.” Hudspeth v. Capital Mgmt. Servs., L.P., No. 11-cv-03148-

PAB-MEH, 2013 WL 674019, at *4 (D. Colo. Feb. 25, 2013) (internal quotations omitted).

       As applied to Sections 1692e and 1692e(10), “a collection notice is deceptive when it can

be reasonably read to have two or more different meanings, one of which is inaccurate.” Lucero

v. Bureau of Collection Recovery, Inc., No 09-cv-0532-JB-WDS, 2012 WL 681797, at *12

(D.N.M. Feb. 28, 2012). “[A] false statement is material if it would impact the least sophisticated




                                                  7
Case 1:20-cv-02754-MEH Document 23 Filed 08/23/21 USDC Colorado Page 8 of 12




consumer’s decisions with respect to the debt.” Deporter, 2015 WL 1932336 at *8. In regard to

Section 1692g, “[t]he debt collector’s communications may not overshadow or be inconsistent

with the disclosure of the consumer’s right to dispute the debt . . . . A notice is overshadowing or

contradictory if it would make the least sophisticated consumer uncertain as to her rights.”

Hamilton, 237 F. Supp. 3d at 1113.

       The requirements of the FDCPA and the least sophisticated consumer test boil down to

the standard that debt collectors may not make statements which would suggest to a naïve or

gullible consumer anything misleading, contradictory, or false about his or her rights. By

comparison, bizarre or unique interpretations of language which cause the consumer to believe

something incorrect about, or contrary to, his or her rights do not create FDCPA liability.

III.   The Letter Does Not Violate FDCPA Requirements.

       Because Defendant moves for summary judgment, the burden is on Plaintiff, as the non-

moving party, to show a dispute of a material fact, and to explain why the law does not require

summary judgment in Defendant’s favor. Plaintiff fails to meet this burden. Plaintiff claims that

the Language, “CALLING FOR FURTHER INFORMATION OR MAKING A PAYMENT IS

NOT A SUBSTITUTE FOR DISPUTING THE DEBT,” is false or misleading under Section

1682e, because it implies that disputing the debt is mandatory, rather than optional. He furthers

that the Language overshadows the required disclosure on the second page of the letter. Lastly,

he reads the letter to suggest that disputing the debt is mutually exclusive to making a payment,

which would be inconsistent with his Section 1692g rights.

       Plaintiff’s reading only can be reached by inserting additional language into the letter,

something which the Court may not do. The Language serves the helpful purpose to avoid

confusion about whether making a payment (possibly, a payment that is less than the full amount




                                                 8
Case 1:20-cv-02754-MEH Document 23 Filed 08/23/21 USDC Colorado Page 9 of 12




of the debt owed, but for the full amount of the debt in the consumer’s mind) can substitute for a

dispute of the debt’s validity. The interpretation of that Language that Plaintiff extracts would be

“bizarre” or idiosyncratic under the governing standard.

       A.      The Language Does Not Suggest That Disputing a Debt Is Required.

       Plaintiff’s primary argument is that the Language implies an obligation to make a

dispute. The Court agrees that such a mandatory requirement would violate the FDCPA.

However, it is unclear how Plaintiff arrives at his interpretation. He cites no authority in support.

The case law he cites only goes so far as to state the general rule that requiring a dispute violates

the FDCPA, but those cases shed no light on the interpretation of the letter itself.

       In defense of his interpretation, Plaintiff asserts that “[b]y stating that calling Defendant

FBCS or making a payment on the debt is not a substitute for disputing the debt, the letter

specifically distinguishes the two and therefore suggests to the least sophisticated consumer that

disputing a debt is mandatory.” ECF 21 at 28. However, the proposition is illogical. The most

basic reduction of Plaintiff’s argument is that any statement consisting of “(A) does not amount

to (B)” somehow implies that (B) is mandatory. Such a conclusion is “bizarre,” and the least

sophisticated consumer would not reach that understanding. Even Plaintiff did not construe it as

such. He did not dispute the debt, despite reading wording that supposedly mandated him to do

so.

       Plaintiff cites DeCapri v. Law Offices of Shaprio Brown & Alt, LLP, No 3:14-cv-201-

HEH, 2014 WL 4699591 (E.D.Va. Sep. 19, 2014) as an example of a similar interpretation.

However, that case dealt with language that was clearly inconsistent with a consumer’s rights. It

stated that “[t]he [FDCPA] entitles you to dispute the debt, or any portion thereof, within thirty

(30) days of your receipt of this letter . . . If you choose to dispute the debt, . . . you must notify




                                                  9
Case 1:20-cv-02754-MEH Document 23 Filed 08/23/21 USDC Colorado Page 10 of 12




 us within thirty (30) days.” (emphasis added). Id. at *2. This is plainly inconsistent with the

 rights afforded to a consumer under the FDCPA, which is that a debt may be disputed at any

 time, and one need only dispute the debt within thirty days to prevent the debt collector from

 assuming the debt’s validity.

           No such plain inconsistency exists in the letter that Plaintiff received, particularly against

 the disclosures on the second page of the letter, to which an instruction in all capital letters

 directed him. The least sophisticated consumer is expected to read a letter in full, and doing so in

 this case would have provided Plaintiff with an accurate, uncontradicted disclosure of his dispute

 rights.

           Plaintiff claims that the paragraph preceding the Language, which details the process by

 which he may make a payment, or set up a payment plan, provides context supportive of his

 interpretation. However, this explanation lacks substance, and Plaintiff makes no link between

 describing payment options and mandating a dispute process. Plaintiff’s interpretation is too

 attenuated, illogical, and “bizarre” to create liability.

           B.     The Language Does Not Suggest Mutual Exclusivity.

           Plaintiff reads an implication of mutual exclusivity from the Language which is directly

 opposite from its expressed and obvious meaning. As Defendant points out, “[t]he challenged

 language . . . clearly states if you want to dispute the debt, calling and asking for additional

 information or making a payment does not replace the right to dispute the debt.” The Court

 agrees with Defendant’s reading.

           Plaintiff claims that the statement, “MAKING A PAYMENT IS NOT A SUBSTITUTE

 FOR DISPUTING THE DEBT,” juxtaposes making a payment and disputing the debt in such a

 way as to imply mutual exclusivity. However, it is one thing to say that making a payment and




                                                    10
Case 1:20-cv-02754-MEH Document 23 Filed 08/23/21 USDC Colorado Page 11 of 12




 disputing a debt are different, and another entirely to suggest that they are mutually exclusive.

 The phrase, “IS NOT A SUBSTITUTE FOR,” does not carry any reasonable implication of

 exclusivity, and in fact demonstrates, when read in full context, that Defendant is informing

 Plaintiff that making a payment does not take the place of disputing the debt. In other words,

 both can be pursued without exclusivity. Plaintiff would take the plain meaning of, “IS NOT A

 SUBSTITTUE FOR,” and replace it with “PRECLUDES.”

        Plaintiff cites no binding case law that suggests such a meaning is what the least

 sophisticated consumer would believe, nor does he offer even a single example situation or

 sentence in which the Language would mean what he suggests. To survive summary judgment,

 the burden is on him to point to disputed material facts or to law contrary to Defendant’s

 position. Plaintiff does not meet his burden.

        C.      The Language Does Not Overshadow the Disclosure of Plaintiff’s Rights.

        Flowing from his other arguments, Plaintiff argues that the Language overshadows the

 disclosure of his rights and creates confusion as to his decisions to pay the debt. “A notice is

 overshadowing or contradictory if it would make the least sophisticated consumer uncertain as to

 her rights.” Hamilton, 237 F. Supp. 3d at 1113. Because the Language is not misleading nor

 contrary to any of his rights, it does not overshadow the proper disclosure on the second page of

 the letter. Plaintiff was directed to these disclosures by a statement in all capital letters at the

 bottom of the first page stating, “SEE PAGE 2 FOR IMPORTANT DISCLOSURES.” There,

 Plaintiff was informed of his right (but not an obligation) to dispute the debt or else Defendant

 may assume its validity.

        While the format of the Language included an offset and capitalized letters, the second-

 page disclosures are presented with equal emphasis. Furthermore, the Language is not




                                                 11
Case 1:20-cv-02754-MEH Document 23 Filed 08/23/21 USDC Colorado Page 12 of 12




 misleading or inaccurate. There is no support for an interpretation of the Language that would

 give the least sophisticated consumer any uncertainty regarding his or her rights. Therefore, the

 Court does not find the Language to overshadow or contradict the second-page disclosures in any

 way that violates the FDCPA.

                                         CONCLUSION

        Even if Plaintiff potentially could have standing to bring this lawsuit, he does not show

 an actual FDCPA violation. The Court does not find the debt collection letter to be misleading.

 To the contrary, the letter conveyed to the least sophisticated consumer the subject FDCPA

 rights accurately.

        Accordingly, Defendant’s Motion for Summary Judgment [filed May 28, 2021; ECF 18]

 is granted. Summary judgment is entered against all of Plaintiff’s claims for relief. The Clerk of

 Court shall enter Final Judgment in Defendant’s favor and close this civil action. The Final Pre-

 Trial Conference currently set for September 9, 2021 is vacated.

        Entered this 23rd day of August, 2021, at Denver, Colorado.



                                                      BY THE COURT:




                                                      Michael E. Hegarty
                                                      United States Magistrate Judge




                                                 12
